    Case 4:20-cv-00542-ALM Document 6 Filed 09/30/20 Page 1 of 3 PageID #: 36




                           IN THE UNITED STATES DISTRICT
                          COURT FOR THE EASTERN DISTRICT
                             OF TEXAS SHERMAN DIVISION

   EDWARD BUTOWSKY, in his                      )
   personal and professional capacities,        )
                                                )
            Plaintiff,                          )
                                                )
   v.                                           )   Case No. 4:20-cv-00542-ALM
                                                )
                                                )             JURY DEMANDED
   MICHAEL ISIKOFF, ELLEN                       )
   RATNER, and VERIZON                          )
   COMMUNICATIONS, INC.,                        )
            Defendants.



   UNOPPOSED MOTION FOR EXTENSION OF TIME FOR DEFENDANTS
 VERIZON COMMUNICATIONS, INC. AND MICHAEL ISIKOFF TO ANSWER,
    MOVE, OR OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT


        Defendants Verizon Communications, Inc. and Michael Isikoff (collectively,

“Defendants”) respectfully move the Court to extend the time for Defendants to answer, move,

or otherwise respond to Plaintiff’s Complaint, up to and including October 30, 2020.

Defendants previously requested and were granted an extension of up to and including

October 9, 2020, from the original response date of August 12, 2020. (Dkt. No. 5). Plaintiff

filed his Complaint on July 14, 2020.

        Defendants seek this further extension to more fully evaluate the parties’ claims and

defenses, and not for purposes of delay. Plaintiff does not oppose Defendants’ extension

request. The parties agree that, by entering into this agreement, Defendants will not waive

any defenses including, but not limited to, the defenses contained within Fed. R. Civ. P. 12(b).
     Case 4:20-cv-00542-ALM Document 6 Filed 09/30/20 Page 2 of 3 PageID #: 37



       Accordingly, Defendants respectfully request that the Court extend Defendants’ time

 to answer, move, or otherwise respond to Plaintiff’s Complaint up to and including October

 30, 2020. A proposed order is attached.



Dated: September 30, 2020
                                       /s/ Ty Clevenger
                                       Ty Clevenger
                                       Texas Bar No. 24034380
                                       P.O. Box 20753
                                       Brooklyn, NY 11202-0753
                                       Telephone: (979) 985-5289
                                       tyclevenger@yahoo.com

                                       Counsel for Plaintiff

                                       Jean-Paul Jassy (pro hac vice application
                                       forthcoming)
                                       William T. Um (pro hac vice application
                                       forthcoming)
                                       Elizabeth H. Baldridge (pro hac vice application
                                       forthcoming)
                                       JASSY VICK CAROLAN LLP
                                       800 Wilshire Boulevard, Suite 800
                                       Los Angeles, CA 90017
                                       Telephone: (310) 870-7048
                                       jpjassy@jassyvick.com
                                       wum@jassyvick.com
                                       ebaldridge@jassyvick.com

                                       Counsel for Defendants Verizon Communications,
                                       Inc. and Michael Isikoff




                                             2
                                             2
    Case 4:20-cv-00542-ALM Document 6 Filed 09/30/20 Page 3 of 3 PageID #: 38



                          CERTIFICATE OF CONFERENCE

      This is to certify that on September 29, 2020, counsel for Defendants and Plaintiff

conferred by phone and email regarding the relief requested in this motion. Counsel for

Defendants confirmed that Plaintiff does not oppose this motion.


                                         /s/ Jean-Paul Jassy
                                         Jean-Paul Jassy


                             CERTIFICATE OF SERVICE

      The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of the foregoing on September

30, 2020, via the Court’s CM/ECF system.

                                         /s/ Ty Clevenger
                                         Ty Clevenger




                                             3
                                             3
